—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated May 18, 1998, as granted the motion of the defendant City Ice Sports, Inc., and the cross motion of the defendant City of New York for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The Supreme Court did not improvidently exercise its discretion in permitting the defendants to file their respective motion and cross motion for summary judgment beyond the time limit provided by CPLR 3212 (a) (see, Quinlan v Kaufman, 258 AD2d 453). Further, the court properly granted the motion and cross motion for summary judgment. The infant plaintiff was injured while ice skating when she was suddenly and abruptly struck by another skater, whose conduct could not have been anticipated or avoided by any degree of supervision. Under the circumstances, liability cannot be imposed on the defendants, the owner and the operator of the skating rink (see, Winter v City of New York, 208 AD2d 827; Blashka v South Shore Skating, 193 AD2d 772; Bua v South Shore Skating, 193 AD2d 774). Bracken, J. P., Ritter, Altman and Friedmann, JJ., concur.